DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are currently pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Roberge on 02/23/2021.

The application has been amended as follows: 
	Claim 10 is CANCELED in its entirety.
	
A 

    PNG
    media_image1.png
    150
    361
    media_image1.png
    Greyscale




wherein,
 R1 is C1-C10 alkyl, optionally substituted with one or more substituents selected from the group consisting of: halogen, hydroxyl, amino, nitro, cyano, -CF3, and -SF5; 
 R2 is H; 
R3 and R4 are each independently H or substituted or unsubstituted C1-C10 alkyl; 
R9 is C6 aryl, optionally substituted with one or more substituents selected from the group consisting of: halogen, hydroxyl, amino, nitro, cyano, -CF3, -SF5 and NRaRb wherein each Ra and Rb are each independently H, substituted or unsubstituted C1-C10 alkyl, or substituted or unsubstituted C2-C10 alkenyl; 

R10a is substituted or unsubstituted C6-C20 aryl, substituted or unsubstituted five or six membered heteroaryl, substituted or unsubstituted C1-C12 alkyl, substituted or 1-C12 alkoxy, substituted or unsubstituted C3-C12 cycloalkyl, C3-C12 cycloalkoxy, NRaRb; wherein Raand Rb are each defined as in R1 above;
wherein, said “substituted” means having one or more substituents selected from the group consisting of: halogen, hydroxy, -NH2, nitro, -CN, C1-C4 alkyl, C1-C4 haloalkyl, C1-C4 alkoxy, C3-C6 cycloalkyl, C2-C4 alkenyl, C2-C4 alkynyl, phenyland benzyl.”--
	Claim 7 is AMENDED as follows: --“The compound represented by formula (I) of claim 1, wherein the pharmaceutically acceptable salt is selected from the group consisting of: hydrochloride, hydrobromide, sulfates, phosphates, methanesulfonates, trifluoromethanesulfonates, benzenesulfonates, p-toluenesulfonates 
 
	Claim 9 is AMENDED as follows: --“A method for the , wherein the indoleamine-2,3-dioxygenase-mediated disease is cancer, a neurodegenerative disease, an eye disease, a psychological disorder, an anxiety disorder, and/or an autoimmune disease.”--

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of invention, the claimed compounds were not anticipated within the prior art. The closest prior art is Combs (WO2010/005958 published 01/14/2010).  
 
    PNG
    media_image2.png
    185
    518
    media_image2.png
    Greyscale

Combs who teaches indoleamine 2,3-dihydroxylase (IDO) inhibitors of Formula (I) including Example 2. Example 2 of Combs shares similar substitution pattern of (±)(Z) -N- (3-bromo-4-fluoropheny-N’-hydroxy-4 ((2-thio-methylsulfoxide imine) propyl) amino)-1,2,5-oxadiazole-3-carboxamidine, the elected species (Example 1) and claims 1-4, 6-7 and 11 of the instant application.
  Combs neither teaches the sulfoximine moiety appending the alkylamine chain, nor suggests modifying the sulfonamide moiety appending the alkylamine chain to the claimed sulfoximine moiety. As demonstrated in the declaration of 08/07/2020, Applicant has shown that the instantly claimed compounds that comprise the sulfoximine at the same location of the sulfonamide prior art compound comprise a 5-fold increase in potency at inhibiting IDO compared the prior art compounds of Combs. A skilled artisan would not have predicted that modification of the side chain of Combs to the instantly claimed sulfoximine would result in the observed increased potency at inhibiting IDO as established in the declaration. Therefore, the instantly claimed is allowed.
 Claims 1-9 and 11 are allowable. The restriction requirement between Groups (I), (II) and (III) , as set forth in the Office action mailed on 05/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/30/2019 is fully withdrawn.  Claims 8 and 9 directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, and are also allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628




/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628